NOTICE OF ALLOWABILITY
Claims 2-5, 7-10, and 12-15 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With regard to the newly amended independent claims, it is the Office’s understanding, based on the arguments presented by applicant, that “receiving, via the touch-sensitive surface, an input” is an input separate and distinct from the “set of one or more inputs” of the claims. 
Regarding claim 2, the recitation of “An electronic device, comprising: a touch-sensitive surface; a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving, via the touch-sensitive surface, a set of one or more inputs; in response to receiving the set of one or more inputs, displaying, in a first area of the display, a sequence of characters corresponding to the set of one or more inputs; in accordance with a determination that a display suggested word setting is enabled: displaying, in a second area of the display, one or more suggested character strings based on the sequence of characters; receiving, via the touch-sensitive surface, an input; in response to receiving the input: in accordance with a determination that the input corresponds to selection of the one or more suggested character strings: maintaining display of the sequence of characters corresponding to the set of one or more inputs; and ceasing to display the one or more suggested character strings in the second area on the display; in accordance with a determination that the input corresponds to a key associated with a non-delimiter: concatenating display of the sequence of characters in the first area with the non-delimited character; in accordance with a determination that respective probabilities of the one or more suggested character strings exceeds respective probabilities associated with the concatenated sequence of characters, maintaining display of the one or more suggested character strings in the second area on the display; and in accordance with a determination that the respective probabilities associated with the concatenated sequence of characters exceeds the respective probabilities of the one or more suggested character strings, ceasing to display the one or more suggested character strings in the second area on the display; and in accordance with a determination that the display suggested word setting is disabled, forgoing to display one or more suggested character strings in the second area on the display “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.
Regarding claim 7, the recitation of “A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display and a touch-sensitive surface, the one or more programs including instructions for: receiving, via the touch-sensitive surface, a set of one or more inputs; in response to receiving the set of one or more inputs, displaying in a first area of the display, a sequence of characters corresponding to the set of one or more inputs; in accordance with a determination that a display suggested word setting is enabled: displaying, in a second area of the display, one or more suggested character strings based on the sequence of characters; receiving, via the touch-sensitive surface, an input; in response to receiving the input: in accordance with a determination that the input corresponds to selection of the one or more suggested character strings: maintaining display of the sequence of characters corresponding to the set of one or more inputs; and ceasing to display the one or more suggested character strings in the second area on the display; in accordance with a determination that the input corresponds to a key associated with a non-delimiter: concatenating display of the sequence of characters in the first area with the non-delimited character; in accordance with a determination that respective probabilities of the one or more suggested character strings exceeds respective probabilities associated with the concatenated sequence of characters, maintaining display of the one or more suggested character strings in the second area on the display; and in accordance with a determination that the respective probabilities associated with the concatenated sequence of characters exceeds the respective probabilities of the one or more suggested character strings, ceasing to display the one or more suggested character strings in the second area on the display; and in accordance with a determination that the display suggested word setting is disabled, forgoing to display one or more suggested character strings in the second area on the display “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.
Regarding claim 12, the recitation of “A method, comprising: at an electronic device with a display and a touch-sensitive surface: receiving, via the touch-sensitive surface, a set of one or more inputs; in response to receiving the set of one or more inputs, displaying, in a first area of the display, a sequence of characters corresponding to the set of one or more inputs; in accordance with a determination that a display suggested word setting is enabled: displaying, in a second area of the display, one or more suggested character strings based on the sequence of characters; receiving, via the touch-sensitive surface, an input; in response to receiving the input: in accordance with a determination that the input corresponds to selection of the one or more suggested character strings: maintaining display of the sequence of characters corresponding to the set of one or more inputs; and ceasing to display the one or more suggested character strings in the second area on the display; in accordance with a determination that the input corresponds to a key associated with a non-delimiter: concatenating display of the sequence of characters in the first area with the non-delimited character; in accordance with a determination that respective probabilities of the one or more suggested character strings exceeds respective probabilities associated with the concatenated sequence of characters, maintaining display of the one or more suggested character strings in the second area on the display; and in accordance with a determination that the respective probabilities associated with the concatenated sequence of characters exceeds the respective probabilities of the one or more suggested character strings, ceasing to display the one or more suggested character strings in the second area on the display; and in accordance with a determination that the display suggested word setting is disabled, forgoing to display one or more suggested character strings in the second area on the display “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621